FILED
                           NOT FOR PUBLICATION
                                                                             FEB 5 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RICHARD SELLERS,                                 No.   18-56526

              Plaintiff-Appellant,               D.C. No.
                                                 2:18-cv-03183-PA-FFM
 v.

UNITED STATES OF AMERICA,                        MEMORANDUM*

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted February 3, 2020**
                              Pasadena, California

Before: IKUTA and LEE, Circuit Judges, and MARBLEY,*** District Judge.

      Richard Sellers appeals the district court’s judgment dismissing his claims

for lack of subject matter jurisdiction. We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Algenon L. Marbley, Chief United States District
Judge for the Southern District of Ohio, sitting by designation.
      Because Express Alliance is an independent contractor with the United

States, and the Federal Tort Claims Act does not waive the government’s immunity

from suit for the negligent or wrongful acts of an independent contractor, see 28

U.S.C. § 1346(b)(1); Logue v. United States, 412 U.S. 521, 528 (1973), we lack

subject matter jurisdiction over Sellers’s claim that the government is vicariously

liable for Express Alliance’s negligent actions.

      Nor is the government liable for Express Alliance’s negligence under

California’s peculiar risk doctrine. See Bowman v. Wyatt, 186 Cal. App. 4th 286,

309 (2010). Driving does not involve a peculiar risk because it is a “normal,

routine matter of customary human activity.” Restatement (Second) of Torts § 413

cmt. b. And Sellers gives no indication that Express Alliance’s vehicles, the items

that they transported, or the routes that they drove created special dangers.

Bowman, 186 Cal. App. 4th at 308–09; Am. States Ins. Co. v. Progressive Cas. Ins.

Co., 180 Cal. App. 4th 18, 31 (2009). Similarly, the peculiar risk doctrine does not

give the government a nondelegable duty to ensure that Express Alliance used safe

procedures in its retention of drivers, because making retention decisions about

drivers is not inherently dangerous. See Restatement (Second) of Torts, § 413.

      Sellers’ argument that the government had a nondelegable duty under

California’s public franchise doctrine also fails. See Serna v. Pettey Leach


                                           2
Trucking, Inc., 110 Cal. App. 4th 1475, 1486 (2003); Eli v. Murphy, 39 Cal. 2d
598, 600 (1952). This doctrine applies only to carriers who undertake an activity

under a public franchise, and the government here is not a carrier and does not

require government permission for its operations. See Serna, 110 Cal. App. 4th at

1486; Murphy, 39 Cal. 2d at 599.

      Finally, because California does not impose liability on the party that hires

an independent contractor for that contractor’s acts or omissions in the absence of a

nondelegable duty, see Edison v. United States, 822 F.3d 510, 519 (9th Cir. 2016),

the government is not liable under California law for Express Alliance’s retention

decisions. Moreover, because the government’s decision to use Express Alliance

as an independent contractor is not barred by any federal statute, regulation, or

policy, see Berkovitz v. United States, 486 U.S. 531, 536 (1988), and is susceptible

to policy balancing, see United States v. Gaubert, 499 U.S. 315, 325 (1991), the

discretionary function exception to the FTCA also bars Sellers’ direct claim against

the Government, see 28 U.S.C. § 2680(a).

      AFFIRMED.




                                          3